Citation Nr: 0501202	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  02-10 991A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a temporal jaw 
disorder.

4.  Entitlement to service connection for restless leg 
syndrome.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for multiple sclerosis.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to March 
1983.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision by the RO.

When the veteran filed his original claim for benefits in 
July 2000, he requested service connection for multiple 
sclerosis and several claimed symptoms thereof, to include a 
temporal jaw disorder, restless leg syndrome, headaches (to 
include migraine headache), neck pain, low back pain, 
vision/eye problems, left shoulder problems, hearing loss, 
and sinus problems.  Initially, when the RO in 
St. Petersburg, Florida adjudicated the veteran's claim in 
December 2000, it characterized the matter under 
consideration as the veteran had; that is to say, as 
entitlement to service connection for multiple sclerosis with 
symptoms of lower back pain, an eye condition, a left 
shoulder condition, bilateral hearing loss, sinusitis, a 
temporal jaw disorder, restless leg syndrome, migraine 
headaches, and a neck condition.  Subsequently, however, in 
June 2002, the RO in San Juan determined that service 
connection was warranted for disorders of the low back, 
cervical spine, and left shoulder separate and apart from 
multiple sclerosis.  Accordingly, the RO granted service 
connection for those disorders.  That same month, the RO 
issued the veteran a statement of the case (SOC) finding, 
among other things, that service connection was not warranted 
on a direct basis for any other of the veteran's claimed 
symptoms.  Inasmuch as the veteran thereafter indicated on a 
VA Form 9, dated in August 2002, that he wished to appeal 
"all of the issues listed" on the SOC, the issues presented 
for appeal have been characterized as set forth above, on the 
title page of this preliminary order.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

In a statement received with his notice of disagreement in 
October 2001, the veteran asked for a hearing before RO 
personnel.  The record does not show that he was scheduled 
for such a hearing, or that his request was withdrawn.  As a 
result, a remand is required for corrective action.  See 
38 C.F.R. § 3.103(c)(1) (2004).

It appears that the veteran's service medical records may not 
be complete.  The records currently in the claims file do not 
contain, for example, a copy of any report of examination at 
active duty enlistment or separation.  Nor do they contain 
records of the veteran's in-service hospitalizations in 
November 1977 or July 1979, as referred to in the existing 
records.  This needs to be investigated further.

When the veteran was examined by VA in March and April 2002, 
it was noted that X-rays had been taken of his paranasal 
sinuses, and that he was receiving treatment in the Neurology 
Clinic of the VA Medical Center (VAMC) in San Juan for his 
multiple sclerosis.  It is also noted in his file that he is 
a participant in VA vocational rehabilitation.  Presently, 
the record on appeal does not contain any X-ray reports from 
2002 pertaining to the veteran's sinuses.  Nor does it 
contain any treatment reports from the VAMC in San Juan or 
his VA vocational rehabilitation folder.  Inasmuch as VA is 
charged with constructive notice of medical evidence in its 
possession, see Bell v. Derwinski, 2 Vet. App. 611 (1992), 
these records need to be associated with the veteran's claims 
file.

The record on appeal contains reference to many health care 
providers who have treated the veteran for the disabilities 
at issue.  Specifically, it appears from the record that a 
Dr. Murray, from the MS Center,  treated the veteran in 
September 1996; that the veteran underwent magnetic resonance 
imaging (MRI) of the head at Memorial Hospital in 1992; that 
he underwent MRI of the cervical spine, cerebrospinal fluid 
testing, and cardiac studies in 1996; that he underwent MRI 
of the head at Mount Sinai Hospital in October 2000; that he 
was seen at one or more emergency rooms in Florida on four 
occasions during the one-year period prior to March 2002; 
that he underwent neuropsychiatric testing at Baptist 
Hospital in May 2000; that he was seen by a Dr. Azik Wolf 
around April 2000; and that he received treatment at 
unspecified times from Drs. Strandberg, Rodriguez, Fellhauer, 
Lemley, Paz, Zweibel, Rivas, Anderson (a counselor), and 
O'Connor.  Presently, there are no records on file from any 
of these providers.  On remand, the RO should make efforts to 
ensure that the record is as complete as possible.

The record shows that the veteran has multiple sclerosis 
currently, and that he had what may have been unexplained 
episodes of dizziness, and other symptoms, during service.  A 
VA physician who examined the veteran's spine in March 2002 
suggested that some of the veteran's in-service symptoms may 
have been indicative of early multiple sclerosis; however, it 
is not clear from the examiner's report how likely it is that 
multiple sclerosis actually had its onset in service.  
Therefore, the Board finds that the veteran should be 
examined by a neurologist for purposes of obtaining an 
opinion on the matter.  See 38 C.F.R. § 3.159(c)(4) (2004).

The record shows that the veteran was found to have a 
temporomandibular (TM) dysfunction on the left side during 
service.  Implicit in his present claim for service 
connection is a contention that those problems have persisted 
to the present time.  Because it is not clear from the 
medical evidence whether he has a current, chronic disorder 
of the jaw that can properly be attributed to that noted in 
service, he should be examined.  Id.

The veteran is hereby notified that it is his responsibility 
to report for the examinations scheduled in connection with 
this REMAND, and to cooperate in the development of his case.  
The consequences of failure to report for a VA examination 
without good cause may include denial of his claim(s).  
38 C.F.R. §§ 3.158, 3.655 (2004).


For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The veteran should be asked to 
provide any additional evidence in his 
possession that pertains to the claims 
here on appeal.  He should also be asked 
to provide releases for relevant records 
from Memorial Hospital; Mount Sinai 
Hospital; Baptist Hospital; Drs. Murray, 
Wolf, Strandberg, Rodriguez, Fellhauer, 
Lemley, Paz, Zweibel, Rivas, Anderson 
(the counselor, not the ophthalmologist), 
and O'Connor; the facility where he 
underwent MRI of the cervical spine, 
cerebrospinal fluid testing, and cardiac 
studies in 1996; the facilities whose 
emergency rooms he visited during the 
one-year period prior to March 2002; and 
any other facility that possesses records 
relevant to his claim(s).  If the veteran 
provides appropriate releases, efforts 
should be undertaken to assist him in 
obtaining the records identified, 
following the procedures set out in 
38 C.F.R. § 3.159.  The evidence obtained 
should be associated with the claims 
file.

2.  The RO should undertake efforts to 
ensure that the veteran's service medical 
records are as complete as possible.  
Particular attention should be given to 
obtaining the reports of the veteran's 
examinations at active duty enlistment 
and separation, if any, and records of 
his in-service hospitalizations in 
November 1977 and July 1979.  The RO 
should document its efforts to obtain 
this information, and should end its 
efforts only if it concludes that the 
records sought do not exist or that 
further efforts to obtain them would be 
futile.  Any evidence obtained should be 
associated with the claims file.


3.  The RO should obtain the veteran's VA 
vocational rehabilitation folder - or a 
legible copy thereof -- and associate it 
with the claims file.

4.  The RO should obtain all relevant 
records of treatment from the VAMC in San 
Juan, to include the report(s) of the 
2002 X-rays of the veteran's sinuses.  
The evidence obtained should be 
associated with the claims file.

5.  After the foregoing development has 
been completed, the RO should schedule 
the veteran for a neurological 
examination.  The examiner should review 
the claims file in connection with the 
examination, and should indicate in the 
examination report that the claims file 
has been reviewed.  After examining the 
veteran and conducting any indicated 
testing, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 
percent or more probable) that the 
veteran's multiple sclerosis had its 
onset during his period of active 
military service.  (In doing so, the 
examiner should specifically comment on 
the significance, if any, of entries in 
the veteran's service medical records 
showing that he complained of "syncope" 
and hand swelling in August 1977; that he 
complained of dizziness, nausea, and 
recent history of right ear ache with 
high pitched noise in his right ear in 
November 1977, then diagnosed as 
labyrinthinitis of undetermined etiology; 
and that he complained of throbbing head 
pain, dizziness, and memory problems in 
October 1982, then diagnosed as muscle 
tension headache, vestibular dysfunction, 
and questionable hypoglycemia.)  If the 
examiner determines that it is at least 
as likely as not that the veteran's 
multiple sclerosis had its onset in 
service, the examiner should offer a 
further opinion as to whether the veteran 
has a temporal jaw disorder, restless leg 
syndrome, chronic headache disorder, 
hearing loss, chronic sinus problems 
and/or vision/eye problems that are at 
least as likely as not attributable to 
his multiple sclerosis.  If the examiner 
deems it necessary consult with other 
physicians in order to provide the 
requested information, that should be 
accomplished.  A complete rationale 
should be provided for all opinions 
expressed.

6.  The RO should also schedule the 
veteran for an examination of his jaw.  
The examiner should review the claims 
file in connection with the examination, 
and should indicate in the examination 
report that the claims file has been 
reviewed.  After examining the veteran, 
and conducting any indicated testing, the 
examiner should offer an opinion as to 
whether the veteran currently suffers 
from dysfunction of the temporomandibular 
joint and, if so, whether it is at least 
as likely as not (i.e., whether it is 50 
percent or more probable) that the 
disorder had its onset during his period 
of active military service.  (In doing 
so, the examiner should specifically 
comment on the significance, if any, of 
the entry in the veteran's service 
medical records showing that he was found 
have left temporomandibular dysfunction 
in November 1982.)  A complete rationale 
should be provided.

7.  The RO should schedule the veteran 
for a hearing before a hearing officer at 
the RO.  He and his representative should 
be notified of the date and time of the 
hearing, and a transcript of the hearing, 
if held, should be associated with the 
claims file.


8.  Thereafter, the RO should take 
adjudicatory action on the claims here in 
question.  If any benefit sought remains 
denied, the RO should furnish a 
supplemental SOC (SSOC) to the veteran 
and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' is appealable to the Court.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2003).


